Motion for change of venue denied. Memorandum: We conclude that defendant has not on this application met his burden of demonstrating that there is "reasonable cause to believe that a fair and impartial trial cannot be had” in Erie County (CPL 230.20 [2]). If it develops during voir dire that a fair and impartial jury cannot be drawn, an appropriate application may then be made. The relief requested in the application before us now is premature (see, People v DiPiazza, 24 NY2d 342; People v Harris, 166 AD2d 933). Present—Callahan, J. P., Denman, Boomer, Lawton and Davis, JJ.